         Case 1:19-cr-00696-PAE Document 171 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-696 (PAE)
                       -v-
                                                                            ORDER
 ARI TEMAN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Sentencing in this case is presently scheduled for Tuesday, December 1, 2020, at 10:30

a.m. The Court has reviewed counsels’ letters (Dkt Nos. 169, 170) as to the defense’s

application that that sentencing proceed remotely, by video, rather than in person, on the same

date and time. The Court grants the defense’s application. A scheduling order to this effect will

issue shortly, containing directions as to how counsel and the public may remotely access the

sentencing hearing, and instructions as to the waiver form that the defendant must complete and

submit in advance of the December 1 hearing. The Court will place on the record at sentencing

its basis for determining, consistent with the CARES Act, that the defense has consented to a

remote proceeding and that sentencing cannot be further delayed without harm to the interests of

justice. The Court wishes counsel and Mr. Teman a healthy and good Thanksgiving holiday.

       SO ORDERED.


                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: November 25, 2020
       New York, New York
